Citation Nr: 0022700	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-46 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
labyrinthitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  A June 1976 Board decision denied the veteran's claim of 
entitlement to service connection for a nervous disorder.  

2.  The evidence received since the June 1976 Board decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
schizophrenia.  

3.  The veteran's claim for service connection for 
schizophrenia is plausible.  

4.  The RO denied service connection for an equilibrium 
problem in a September 1994 rating decision.  Although the 
veteran was notified of this determination, he did not submit 
a timely appeal.  

5.  The evidence received since the September 1994 rating 
decision includes evidence that is not wholly cumulative but 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for labyrinthitis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of entitlement to service connection for schizophrenia has 
been submitted, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  New and material evidence to reopen the veteran's claim 
of entitlement to service connection for labyrinthitis has 
not been submitted, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Board disallows a claim, the disallowance becomes 
final unless the chairman determines that reconsideration is 
warranted or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000).  The 
Board's June 1976 decision, which denied service connection 
for a nervous disorder, is final.  The RO originally denied 
entitlement to service connection for an equilibrium problem 
in a September 1994 rating action.  Although the veteran was 
notified of the decision the same month, and subsequently 
submitted additional evidence, he did not appeal the 
decision.  The rating decision of September 1994 is therefore 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1999).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

If additional evidence received in support of an application 
to reopen a previously and finally denied claim meets the 
foregoing definition of new and material evidence, the claim 
must be reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Factual Background

The evidence of record at the time of the Board's June 1976 
decision included the veteran's service medical records, 
which show no complaints, findings, treatment or diagnoses 
related to any equilibrium dysfunction or psychiatric 
disorder.  The veteran's December 1970 separation examination 
shows that his psychiatric and ear evaluations were normal.  
Also of record was a January 1975 VA discharge summary that 
shows a diagnosis of paranoid-type schizophrenia and the 
veteran's February 1976 statement that his mother, brother 
and both his first and second wives were aware of his changed 
behavior since service.  

Evidence received since the June 1976 Board decision and 
prior to the September 1994 rating decision includes a 
February 1977 VA progress note for treatment of paranoid 
schizophrenia and unrelated private treatment records dating 
from November 1986 to April 1994.  

Subsequent to the September 1994 rating decision, the veteran 
submitted private treatment records dated from March 1988 to 
December 1995 and showing that the earliest diagnosis of 
labyrinthitis was in June 1994.  At the time of the treatment 
record, the veteran related that he had "some type of 
disability secondary to inner ear disease" in service and 
gave a history of dizziness on and off in the past month.  A 
September 1995 private treatment record shows that the 
veteran had a history of chronic dizziness.  In December 
1995, he was diagnosed with chronic labyrinthitis.  

Also submitted were VA treatment records dating from February 
1977 to August 1996 that reflect treatment primarily for the 
veteran's paranoid schizophrenia.  Although some of the 
records are duplicative or cumulative, a February 1979 social 
worker report indicates that the onset of the veteran's 
schizophrenia may have begun insidiously in 1969 when he and 
his first wife divorced.  Treatment records dated in May 
1979, January 1984, July 1986 and January 1989 all indicate 
that the disorder began in 1974.  

Evidence subsequently submitted also includes statements from 
the veteran's mother and brother stating that the veteran had 
difficulty working, and in personal relationships, between 
the time of his discharge in 1971 and 1974, when the family 
was finally able to convince him to seek treatment.  

During his July 1998 personal hearing, the veteran testified 
that he was given a General Court-Martial during the winter 
of 1970, shortly before his discharge.  He was not given a 
psychological evaluation at the time and was only 
reprimanded, but he believed that he was given an early 
discharge because of his behavior at the time.  He testified 
that he was originally discharged with a general discharge 
under honorable conditions but had his discharge upgraded to 
honorable in 1981.  After his discharge, he lived with his 
mother and also with his sister and brother-in-law.  At that 
time, he did not know how old he was, and his family realized 
something was wrong.  He realized that he had a problem in 
the first part of 1972 but did not seek treatment until his 
VA hospitalization in December 1974.  The veteran believed he 
had an equilibrium problem at the time of his discharge.  He 
stated that he had been given medication for motion sickness 
aboard ship during a typhoon.  He testified that he was 
receiving current treatment for an equilibrium problem.  His 
representative argued that although the veteran did not seek 
treatment until December 1974, he was diagnosed with "full-
blown" schizophrenia at the time and that his schizophrenia 
had developed prior to that date.  

A June 1981 Naval Discharge Review Board decision was also 
added to the record.  It shows that the veteran's discharge 
was upgraded to honorable because he was not assigned 
performance marks for two periods during service, which was 
found to be inequitable to him.  A copy of a Court Memorandum 
reflecting the veteran's February 1970 Summary Court-Martial 
indicates that he was sentenced for assault with intent to 
produce grievous bodily harm.  

The Board finds that the veteran's testimony and the 
submitted personal statements are cumulative of earlier 
testimony, statements and treatment records and, for the most 
part, only indicate ongoing treatment for his established 
paranoid schizophrenia.  The only pertinent medical evidence 
submitted subsequent to the June 1976 Board decision and the 
September 1994 rating decision, which is neither cumulative 
nor redundant of evidence previously submitted, is the 
private treatment records showing diagnoses of chronic 
labyrinthitis and dizziness and the VA social worker's report 
indicating that the veteran's schizophrenia may have had an 
insidious onset in 1969.  The records pertaining to the 
veteran's February 1970 court-martial and his upgraded 
discharge are the only other pertinent evidence acquired 
since the prior final decisions.  The Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration, and in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for schizophrenia.  38 C.F.R. § 3.156(a).  
It follows that this claim must be reopened.  

The Board is further of the opinion that the veteran's claim 
for service connection for schizophrenia is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  The veteran has a 
current diagnosis of schizophrenia, and he has submitted a 
medical statement that suggests a possible inservice onset of 
his current schizophrenia.  See 38 C.F.R. § 3.303(d) (1999) 
(service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 524 
U.S. 940 (1998).  Moreover, the standard of proof affirmed in 
Epps emphasizes that a well-grounded claim need only be 
"plausible" or "capable of substantiation," and that 
'[s]uch a claim need not be conclusive but only possible.'"  
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  The 
threshold requirement for a well-grounded claim is "uniquely 
low," and the emphasis in the "vast majority of cases" 
will be on the merits of the claim.  Id. at 1262.  

Finally, the Board is of the opinion that the evidence 
received since the unappealed September 1994 rating decision 
denying service connection for labyrinthitis does not bear 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This evidence shows that the earliest 
objective indication of labyrinthitis was more than two 
decades following separation from service and provides no 
evidence of any etiologic link with service or any incident 
of service origin.  The veteran, as a lay person, is not 
competent to render a diagnosis of labyrinthitis or to offer 
a medical opinion attributing labyrinthitis to service, as 
this requires medical expertise.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It 
follows that the application to reopen the claim for service 
connection for labyrinthitis must be denied.  



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for schizophrenia is granted.  

The claim of entitlement to service connection for 
schizophrenia is well grounded.  

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for labyrinthitis is denied.  


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit decided Winters v. Gober, 
No. 99-7108 (July 26, 1999), which reversed the decision of 
the United States Court of Appeals for Veterans Claims in 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In Winters, the regional office and the Board had denied the 
veteran's request to reopen a previously and finally denied 
service connection claim.  The veteran appealed the Board's 
decision, and the Court of Appeals for Veterans Claims, 
applying the Federal Circuit's decision in Hodge, determined 
that new and material evidence had been submitted to reopen 
the claim but found that the veteran had not submitted 
evidence of a well-grounded claim.  The Federal Circuit held 
that the Court of Appeals for Veterans Claims had exceeded 
its jurisdiction "when it assumed [the veteran's] claim to 
be reopened in order to make its determination that the 
reopened claim was not well grounded."  The Federal Circuit 
also found, in essence, that the veteran in Winters had been 
denied due process of law when he was deprived of his right 
to present evidence on the well-grounded claim issue "before 
the original triers of fact."  The Federal Circuit stated 
that "[t]his disposition also deprived [the veteran] of his 
right, under 38 U.S.C. § 5103(a), to an explanation of what 
evidence was missing from his claim and an opportunity to 
supply such evidence."  

Although the Board finds the claim for service connection for 
schizophrenia well grounded in this case, the Federal 
Circuit's holding in Winters would seems to suggest that the 
Board must remand this claim to the RO in order to provide 
the veteran with an opportunity to present evidence on the 
merits of the service connection issue "before the original 
triers of fact."  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Moreover, the finding of well groundedness in 
this case invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  

In view of the foregoing, the Board concludes that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder at any time 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his diagnosed 
schizophrenia.  Any indicated tests 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that the 
veteran's schizophrenia is related to 
service or to any incident of service 
origin.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  When the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
issue of entitlement to service 
connection for schizophrenia on the 
merits without regard to the finality of 
any prior rating decision.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

